129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bruce BELL, Jr., Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Appellee.
No. 97-1384.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 3, 1997.Filed Oct. 14, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Bruce Bell, Jr., appeals the district court's1 order granting summary judgment affirming the Commissioner's decision to deny Bell disability insurance benefits and supplemental security income.  After reviewing the record and the parties' submissions, we conclude the Commissioner's decision is supported by substantial evidence on the record as a whole.  See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.1996) (standard of review).  We further conclude the district court did not abuse its discretion in denying Bell's motion to supplement the record and remand.  See Geigle v. Sullivan, 961 F.2d 1395, 1397 (8th Cir.1992) (standard of review);  Woolf v. Shalala, 3 F.3d 1210, 1215 (8th Cir.1993) (circumstances permitting 42 U.S.C. § 405(g) remand).


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)